Citation Nr: 9923610	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease diagnosed as arteriosclerotic heart disease (ASHD). 

2.  Entitlement to an increased evaluation for Bell's palsy 
of the seventh (facial) cranial nerve, currently evaluated as 
10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran retired from active service in December 1973 
after having completed more than 24 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.

In September 1997, the Board denied claims of service 
connection for alternating exotropia, hypertension and heart 
murmur, chronic bronchitis with pneumonia, arthritis of the 
knees, arthritis of the cervical spine, arthritis of the 
arms, arthritis of the lumbar spine and dermatitis of the 
pelvic area as not well grounded.  The Board also denied the 
issue of entitlement to an increased evaluation for 
hemorrhoidectomy residuals.  The issues of entitlement to 
service connection for cardiovascular disease other than 
hypertension and heart murmur, identified as ASHD and 
entitlement to an increased evaluation for Bell's palsy of 
the seventh (facial) cranial nerve with ptosis of the left 
eye were remanded by the Board in September 1997 for 
additional development.  

While in remand status, the RO granted a separate evaluation 
of 10 percent for ptosis of the left eyelid secondary to 
service-connected Bell's palsy of the seventh cranial nerve.  
The RO confirmed and continued the 10 percent evaluation for 
Bell's palsy of the seventh cranial nerve.  The veteran is 
not shown to have filed a notice of disagreement with the 
newly assigned separate 10 percent evaluation for ptosis of 
the left eyelid.  Accordingly, the Board's jurisdiction is 
limited to the issues as stated on the previous page.  




FINDINGS OF FACT

1.  The claim of service connection for cardiovascular 
disease diagnosed as ASHD is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The veteran's symptomatology related to Bell's palsy of 
the seventh (facial) cranial nerve is not reflective of a 
level of disablement consistent with more than a moderate 
incomplete paralysis of the seventh facial cranial nerve.


CONCLUSIONS OF LAW

1.  The claim of service connection for cardiovascular 
disease diagnosed as ASHD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for Bell's palsy of the 
seventh (facial) cranial nerve have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that the veteran's 
voluminous service medical records including entrance, 
reentrance and retirement physical examinations are silent 
for any complaint, finding or diagnosis of cardiovascular 
disease identified as ASHD.  They show that in mid August 
1972, the veteran noticed the sudden onset of numbness of the 
left side of the face.  Mild weakness with decreased 
sensation of the left seventh cranial nerve was noted.  

In late August 1972, it was noted that the veteran's 
condition worsened significantly to the point where there was 
complete involvement of the left VII cranial nerve.  It was 
noted that he had a two week history of Bell's Palsy 
progressing from partial to complete over a three to four day 
period.  Diagnosis was complete VII cranial nerve palsy, 
left.  It was noted that he did not desire an operation at 
any time.  In November 1972, it was noted that there had been 
a progressive return of function of the left facial nerve.  
In March 1973, it was noted that he was slowly improving.  He 
had some trouble with mastication as well as tearing in the 
left eye.  On examination in May 1973 for retirement from 
active duty, a neurologic examination revealed weakness of 
the left seventh cranial nerve.  

A post retirement service medical record dated in June 1973 
revealed mild left facial weakness with no real functional 
disability of the facial musculature related to old Bell's 
palsy.  

On a report of a VA neurological examination dated in July 
1977 it was noted that there was still evidence of left 
peripheral facial weakness with weakness of the left 
frontalis muscle, flattening of the nasolabial fold and 
narrowing of the left palpebral fissure.  Impression was 
status peripheral facial paralysis, left.

A report of a VA general medical examination dated in July 
1977 was silent for cardiovascular disease identified as 
ASHD.  An evaluation of the mouth was unremarkable except for 
partial false dentures.  

In an original rating decision of August 1977 the RO granted 
service-connection for peripheral nerve paralysis (Bell's 
palsy), left with Ptosis, left eyelid, evaluated as 10 
percent disabling under Diagnostic Code 8207.  (The RO 
recently granted a separate 10 percent evaluation for Ptosis, 
left eyelid under Diagnostic Code 6019-7800).

The record is nonrevealing for any pertinent findings until 
the early 1990's, when a report of a VA cardiovascular 
examination dated in December 1993, continued to reveal no 
evidence of heart disease as of that time.

On a report of a VA neurologic examination dated in December 
1993 a history of left facial paralysis since 1972 was noted.  
Objectively, there was flattening of the left frontalis 
muscle, slight flattening of the nasolabial fold and 
narrowing of the left palpebral fissure.  There was no focal 
weakness or atrophy.  No sensory deficit was noted.  

In August 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that his Bell's palsy had increased in 
severity since his last examination.  It was also suggested 
that he developed cardiovascular disease in active duty.  

A VA cardiovascular examination dated in June 1996 first 
reflected the presence of ASHD.  The veteran essentially 
related the onset of cardiovascular disease symptoms to 
active duty.  

In a statement dated in September 1996, the veteran noted 
that an appointment was scheduled through VA on October 22, 
1996 for further assessment of his ASHD including its 
apparent onset.

Subsequently dated VA medical records dating through 
approximately mid 1997 including a clinical record dated 
October 22, 1996 were nonrevealing for any competent medical 
evidence between the veteran's cardiovascular disease 
identified as ASHD with any incident of active service.  The 
continuation of a diagnosis of Bell's palsy was noted.

In January 1998, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that his Bell's palsy was manifested by 
cramping on the left side of the face.  He noted having left 
eye drooping that caused tearing.  He also noted having 
problems with lip weakness and drooling.  He noted being 
treated for heart disease while on active duty.

On a report of a VA neurologic examination undertaken by the 
same examiner between December 1997 and January 1998 the 
veteran complained of pain over the left face radiating down 
to the neck.  Objectively, paralysis of the left frontalis 
muscles with widening of left palpebral fissure was noted 
along with flattening of the left nasolabial fold.  Also 
indicated was narrowing of the left palpebral fissure with 
twitching of the periorbital muscles and weakness of the left 
frontalis muscles.  Diagnoses were Bell's palsy with 
blepharospasm and esotropia of the left eye.  

On a report of a VA eye examination dated in January 1998 it 
was noted that the veteran denied having problems with pain.  
It was noted that he allegedly had Bell's palsy in 1972.  His 
visual symptoms consisted of tearing.  He noted no current 
ophthalmologic treatment except glasses.  Corrected distant 
vision in the right eye was 20/20.  Corrected distant vision 
in the left eye was 20/25.  No diplopia or visual field 
deficit was noted.  The right eyebrow was normal.  The left 
eyebrow was much lower than the right due to the paralysis of 
the left frontalis muscles.  

The eyelid on the right was normal while on the left the 
upper eyelid was ptotic, with some difficulty in closing the 
eye due to the paralysis of the orbicularis oculi muscles 
which are supplied by the seventh cranial (facial) nerve 
which in turn produces a widening of the palpebral fissure.  
There was also flattening of the nasolabial fold on the left 
with occasional twitching of the muscles of the face.  
Diagnoses were Bell's palsy, left with unilateral ptosis, 
left; intermittent blepharospasm; myopic astigmatism of the 
right eye; myopic, compound astigmatism, left eye, 
presbyopia, bilateral and alternating exotropia, right eye.    


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).



In addition, certain diseases, such as arteriosclerotic heart 
disease when manifest to a degree of 10 percent or more 
within one year after the veteran's military service, will be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1996); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:




Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for 
cardiovascular disease diagnosed as ASHD.

Analysis

At the outset, the Board notes that issues of entitlement to 
service connection for hypertension and heart murmur were 
denied by the Board in September 1997 as not well-grounded.  
The present issue regarding entitlement to service connection 
is limited to cardiovascular disease other than hypertension 
and heart murmur, identified as ASHD.  


Following a comprehensive review of the record, the Board 
notes that ASHD was not present during active duty nor first 
shown until approximately the mid 1990's, many years 
following the veteran's retirement from service, without any 
competent medical evidence of a nexus between the identified 
ASHD and any incident of active duty.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

Moreover, the Board notes that the veteran argues that he 
developed ASHD during active duty.  The Board has considered 
the total record including all pertinent laws and regulations 
pertaining to service connection.  While the veteran 
presently maintains that he has ASHD which began in service, 
the Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of ASHD which 
is linked to active duty. See Caluza v. Brown, 7 Vet. App. 
498 (1995).

As competent medical evidence of ASHD with a nexus to the 
veteran's recognized active service has not been presented, 
the veteran's claim is not well grounded.  If the claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for cardiovascular disease other than hypertension 
and heart murmur, identified as ASHD is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for 
arteriosclerotic heart disease is not well grounded, the 
doctrine of reasonable doubt has no application to his case.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to an increased 
evaluation for Bell's Palsy of the 
seventh (facial) cranial nerve, currently 
evaluated as 10 percent disabling.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities. 

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


Moreover, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Bell's palsy is evaluated pursuant to 38 C.F.R. § 4.124a 
including Diagnostic Code 8207 (1998) for impairment of the 
seventh (facial) cranial nerve.  The evaluation for seventh 
(facial) cranial nerve paralysis is dependent upon the degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis, 
while a 20 percent evaluation requires severe incomplete 
paralysis.  A 30 percent rating requires complete paralysis.  
Id.

Both the use of  manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the  same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The veteran having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist includes 
obtaining available records which are relevant to the 
claimant's appeal, and that this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, VA has obtained service and VA medical records, 
and has afforded the veteran several examinations and 
hearings, and the Board thus concludes that the RO has 
satisfied its duty to assist the veteran.  In light of this 
extensive development, the Board finds that the evidence of 
record is complete to adjudicate the claim as there is no 
indication of any outstanding records which the RO has not 
attempted to obtain.  

The Board notes that the RO has granted a separate 10 percent 
evaluation for service-connected ptosis of the left eyelid 
secondary to service-connected Bell's palsy of the seventh 
cranial nerve under Diagnostic Codes 6019-7800.  The Board 
notes that Ptosis, unilateral or bilateral, is equivalent to 
visual acuity of 5/200 (1.5/60) in the eye, or eyes, involved 
for rating purposes if the pupil is wholly obscured and to 
20/100 (6/30), if the pupil is one-half or more obscured.  
With less interference with vision, a rating may be assigned 
as for disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 
6019 (1998).  


The best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75.  
Diagnostic Code 7800 pertains to ratings for disfiguring 
scars of the head, face or neck.  A 10 percent rating is 
assigned for moderate; disfiguring scars of the head, face or 
neck.  

The veteran has not expressed any disagreement with the 
recent grant of a separate 10 percent rating for ptosis of 
the left eyelid assigned under Diagnostic Code 6019-7800.  
Therefore, the Board's jurisdiction in this case remains 
limited to the issue of entitlement to an increased 
evaluation for service-connected Bell's palsy of the seventh 
cranial nerve.  Significantly, the Board notes that both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the  same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.

A comprehensive review of the record shows that the 
manifestations and symptoms associated with the veteran's 
service-connected Bell's palsy of the seventh cranial 
(facial) nerve have generally remained stable over the years 
as demonstrated by essentially no more than mild left facial 
weakness, flattening of the nasolabial fold and narrowing of 
the left palpebral fissure with no real functional disability 
of the facial musculature related to old Bell's palsy.  This 
is consistent with the 10 percent evaluation which 
contemplates moderate incomplete paralysis of the seventh 
cranial nerve originally assigned by the RO in August 1977.  

The recent clinical findings do not reflect disability of the 
seventh cranial nerve greater than that as shown in August 
1977.  In other words, the recent clinical findings are not 
reflective of disability either meeting or more nearly 
approximating the criteria for severe incomplete paralysis of 
the seventh cranial nerve warranting the assignment of the 
next higher rating under the pertinent criteria cited above.


Similarly, the Board finds that a higher rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) is not appropriate.  It is clear that the disability 
at issue has not rendered the veteran's clinical picture 
unusual or exceptional in nature, has not markedly interfered 
with employment, and has not required frequent inpatient care 
as to render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased evaluation on an extraschedular basis.

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. §§ 3.102, 4.3 
(1998), but the evidence is not of such approximate balance 
as to warrant its application.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for service-connected Bell's 
palsy of the seventh cranial nerve.   


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for cardiovascular disease 
diagnosed as ASHD, the appeal is denied.

Entitlement to an increased evaluation for Bell's palsy of 
the seventh (facial) cranial nerve is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

